DETAILED ACTION
	1.	This action is in response to the RCE filed on 12/04/20.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/20 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 8-9, 12-15, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhavaraju et al. (US 20110232714) in view of Gerhardinger (US 20150229131).
Regarding claims 1, 12-15, 18, and 19: Bhavaraju et al. disclose a power management integrated circuit (i.e. figure 6) for managing energy from an energy harvester (i.e. PV), said power management integrated circuit comprising: 
an input terminal (i.e. 82 or 84) that connects the energy harvester (i.e. PV) so as to receive an input power (i.e. power from PV);
a voltage converter (i.e. 52 or 54) configured to convert  an input voltage Vin (i.e. voltage to 52 or 54) into an output voltage Vomu_vc (i.e. voltage from 52 or 54), and wherein the voltage converter (i.e. 52 or 54) is configured to regulate the input voltage Vin (i.e. voltage to 52 or 54) at a target voltage (i.e. target voltage require by the grid 180):
a first conducting path (i.e. path from 82 or 84) that transfers the input power (i.e. power from PV) from the input terminal (i.e. 82 or 84) to the voltage converter (i.e. 52 or 54); 
a voltage sensor (i.e. by sensor A) configured to sense said input voltage Vin (i.e. voltage to 52 or 54);
a first output terminal (i.e. terminal to grid 64) that connects an energy storage device or that connects an application load (i.e. 64);
a first connecting circuit (i.e. 68, 69, 70) that transfers an output power from said voltage converter (i.e. 52 or 54) to said first output terminal (i.e. terminal to grid 64);
a power point tracker (i.e. 60, 78, 80) that determines an optimum operational voltage VOPT (i.e. ¶ 68) for extraction of power from the energy harvester (i.e. PV), and wherein said power point tracker (i.e. 60, 78, 80) is operable for sampling a voltage (i.e. voltage sensed at node A, ¶ 63) sensed at an input of the power point tracker (i.e. 60, 78, 80);
wherein said power management integrated circuit further comprises: 
a power point tracker terminal (i.e. terminal of 82 or 84 for connecting the switch K2 to the PV), and wherein said power point tracker terminal (i.e. terminal of 82 or 84 for connecting the switch K2 to the PV) is conductively (i.e. by switch K2) connected with said input of said power point tracker (i.e. 60, 78, 80); 
a second conducting path (i.e. path of K2) configured to conductively connect the input terminal with said power point tracker terminal (i.e. 60, 78, 80); 
a first switch (i.e. K2) configured to enable or disable  a current flow in said second conducting path (i.e. path of K2) by closing or opening said first switch (i.e. K2); 
means (i.e. by controller 60) to enable or disable the operation of the voltage converter (i.e. 52 or 54); 
a main controller (i.e. 60) configured to repetitively determine the following: said optimum operational voltage VOPT (i.e. ¶ 68), when to operate the voltage converter (i.e. the controller open/close switch K2 and to disable/operate the converter 52 or 54), and to regulate said input voltage Vin of the voltage converter at the optimum operational voltage VOPT (i.e. when the converter 52 or 54 is in operation mode the input voltage is regulated in order to provide the optimum operational voltage for the utility grid) all of which are determined by performing (i.e. by performing open/close switch K2) (i.e. ¶ 55-57, 67-69) the steps of: 
(i.e. K2) so as to enable a current flow (i.e. current flow between terminal 82 and 84) in said second conducting path (i.e. path between 82 and 84) between the input terminal (i.e. 84) that connects with the energy harvester (i.e. 58) and the power point tracker terminal (i.e. 82) that connects with the PV array (i.e. 56) (i.e. ¶ 57); 
disabling the operation of the voltage converter (i.e. 52 or 54); 
enabling the power point tracker (i.e. 60, 78, 80) for sampling the voltage VinPPT sensed (i.e. voltage sensed at node A, ¶ 63) at said input of the power point tracker and memorizing the sampled voltage or a percentage of the sampled voltage as said optimum operational voltage VOPT (i.e. ¶ 63-65 and 68-69); 
opening said first switch (i.e. K2) so as to disable a current flow (i.e. current flow between terminal 82 and 84) between the input terminal (i.e.84) that connects with the energy harvester (i.e. 58) and the power point tracker terminal (i.e. 82) that connects with the PV array (i.e. 56) (i.e. ¶55-57 and 67-69); 
enabling the operation of the voltage converter (20) (i.e. 52 or 54); and 
regulating said input voltage Vin of the voltage converter (i.e. 52 or 54) by using as said target voltage (i.e. target voltage require by the grid 180 or the DC voltage  for control the converter, see ¶ 68) the operational voltage VOPT as memorized (i.e. ¶ 63-69),
 	but does not specifically disclose a power point tracker terminal that connects an impedance for acting as a dummy load for the energy harvester; closing said first switch so as to enable a current flow in said second conducting path between the input terminal that connects with the energy harvester and the power point tracker terminal that connects with the impedance that acts as a dummy load; and open said first switch 
 	Gerhardinger discloses a power system (i.e. figure 1) comprising a power point tracker terminal (i.e. terminal connected to 52) that connects an impedance (i.e. impedance of 16) for acting as a dummy load (i.e. battery storage device is configured to receiving charging from 12) for the energy harvester (i.e. 12);
 	closing said first switch (i.e. 52) so as to enable a current flow in said second conducting path between the input terminal (i.e. terminal of 28a) that connects with the energy harvester (i.e. 28a) and the power point tracker terminal (i.e. terminal connect to battery 16) that connects with the impedance that acts as a dummy load (i.e. battery storage device is configured to receiving charging from 12); and 
 	open said first switch (i.e. 52) so as to disable a current flow between the input terminal (i.e. terminal of 28a) that connects with the energy harvester (i.e. 28a) and the power point tracker terminal (i.e. terminal connect to battery 16) that connects with the impedance that acts as a dummy load (i.e. battery storage device is configured to receiving charging from 12).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Bhavaraju et al.’s invention with the system as disclose by Gerhardinger, because the system manages the MPPT function of the DC solar array in a quasi-MPPT mode which can vary depending on a battery state-of-charge, an available solar generated power, and a load demand. In quasi-MPPT mode the system also manages and regulates the charging/discharging states of 
Regarding claim 2: (i.e. figure 6) wherein said power point tracker is configurable to define two or more values for said percentage of the sampled voltage, including a value of 100% (i.e. ¶ 68).
Regarding claim 3: (i.e. figure 6) comprising one or more configuration terminals configured to receive (i.e. ¶ 63-69).  
Regarding claim 8: Bhavaraju et al. discloses the claimed invention except for the main controller is configured for performing said step of regulating the input voltage Vin in a time period between 0.1 and 100 seconds; and wherein said steps of closing the first switch, disabling the operation of the voltage converter, enabling the power point tracker, opening the first switch and enabling the operation of the voltage converter are performed in a time period between 1 and 1000 milliseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modified Bhavaraju et al.’s invention to regulating the input voltage Vin in a time period between 0.1 and 100 seconds and  enabling the operation of the voltage converter are performed in a time period between 1 and 1000 milliseconds in order to provide maximum efficiency of conversion in addition to maximums the output from the PV array, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.
Regarding claim 9: (i.e. figure 6) comprising a second output terminal; and a second connecting circuit for transferring power from at least one of the voltage converter or from the first output terminal to the second output terminal.  

5.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhavaraju et al. (US 20110232714) in view of Gerhardinger (US 20150229131) and further in view of Falk (US 8379418).
Regarding claim 4: Bhavaraju et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a second switch configured to close or open said first conducting path so as to enable or disable a current flow from the input terminal to the voltage converter; and wherein the main controller is configured to disable the operation of the voltage converter by opening said second switch.
 	Falk discloses a power system comprising (i.e. figure 7) a second switch (i.e. S2) configured to close or open  said first conducting path so as to enable or disable a current flow from the input terminal to the voltage converter; and wherein the main controller is configured to disable the operation of the voltage converter by opening said second switch.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Bhavaraju et al.’s invention with the system as disclose by Falk in order to provide a power converter arrangement including an additional circuit for starting up a power converter for a PV generator with a high .

6.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhavaraju et al. (US 20110232714) in view of Gerhardinger (US 20150229131) and further in view of Suzui et al. (US 6493246).
Regarding claim 5: Bhavaraju et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said means to enable or disable the operation of the voltage converter comprises one or more switches (Svc1, Svc2) located in the voltage converter; and wherein the one or more switches are configured to disable the operation of the voltage converter by opening said one or more switches.  
 	Suzui et al. disclose a system (i.e. figure 5) comprising said means to enable or disable the operation of the voltage converter comprises one or more switches (Svc1, Svc2) (i.e. 210) located in the voltage converter; and wherein the one or more switches are configured to disable the operation of the voltage converter by opening said one or more switches.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Bhavaraju et al.’s invention with the system as disclose by Kondo et al. in order to suppress unnecessary stop of a power converting apparatus.

Claims 6 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhavaraju et al. (US 20110232714) in view of Gerhardinger (US 20150229131) and further in view of Sigamani et al. (US 20120075898).
Regarding claim 6: Bhavaraju et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said voltage converter further comprises a boost converter circuit, or a buck converter circuit, or a buck-boost converter circuit.  
 Sigamani et al. disclose a power system comprising (i.e. figure 10) said voltage converter further comprises a boost converter circuit, or a buck converter circuit, or a buck-boost converter circuit.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Bhavaraju et al.’s invention with the system as disclose by Sigamani et al., because systems and methods described above may be used in any suitable application. For example, in some embodiments, the system is a micro inverter/converter, a solar battery charger, a standalone inverter with PV input, etc.
Regarding claim 20: Bhavaraju et al. disclose an energy harvester connected to said input terminal, but does not specifically disclose an impedance configured for acting as a dummy load for the energy harvester and connected to said power point tracker terminal.
 	Gerhardinger discloses a power system (i.e. figure 1) comprising an impedance configured for acting as a dummy load (i.e. battery storage device is configured to receiving charging from 12) for the energy harvester and connected to said power point tracker terminal.
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Bhavaraju et al.’s invention with the system as disclose by Gerhardinger, because the system manages the MPPT function of the DC solar array in a quasi-MPPT mode which can vary depending on a battery state-of-charge, an available solar generated power, and a load demand. In quasi-MPPT mode the system also manages and regulates the charging/discharging states of the battery bank. The inverters are thereby directed to an appropriate current draw that best satisfies instantaneous demands.

8.	Claims  7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhavaraju et al. (US 20110232714) in view of Gerhardinger (US 20150229131) and further in view of Fall et al. (US 20140111015).
Regarding claim 7: Bhavaraju et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a first inductor terminal and a second inductor terminal that couples an external inductor to said voltage converter. 
 Fall et al. disclose a system comprising (i.e. figure 1: 6) a first inductor terminal and a second inductor terminal that couples an external inductor to said voltage converter. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Bhavaraju et al.’s invention with the system as disclose by Fall et al., because the energy converter of the present invention 
Regarding claim 10: Bhavaraju et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a storage capacitor terminal that connects  a storage capacitor; and wherein said storage capacitor terminal is conductively connected with the output of the voltage converter.  
Fall et al. disclose a system comprising (i.e. figure 1: 10) a storage capacitor terminal that connects  a storage capacitor; and wherein said storage capacitor terminal is conductively connected with the output of the voltage converter.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Bhavaraju et al.’s invention with the system as disclose by Fall et al., because the energy converter of the present invention is capable of converting energy received from the first photovoltaic generator with high efficiency while consuming a reduced amount of power thanks to a simple architecture.

9.	Claim 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhavaraju et al. (US 20110232714) in view of Gerhardinger (US 20150229131) and further in view of Nagashima (US 20140097669).
Regarding claim 16: Bhavaraju et al. disclose (i.e. figure 6) an impedance connected to said power point tracker terminal and configured as a dummy load for the energy harvester, but does not specifically disclose an energy harvester that produces AC power; a voltage rectifier that converts an AC voltage into a DC voltage, and 
Nagashima disclose a power system (i.e. figure 1) comprising an energy harvester that produces AC power (i.e. 1); a voltage rectifier (i.e. 4) that converts an AC voltage into a DC voltage, and wherein said voltage rectifier is connected between said energy harvester and said first input terminal.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Bhavaraju et al.’s invention with the system as disclose by Nagashima, because a power supply device, an electrical storage device, an electric vehicle, and an electric power system, in which a DC power supply is formed from different types of input power supplies.
Regarding claim 17: Bhavaraju et al. disclose an energy harvester connected to said input terminal; an energy storage device connected to said first output terminal; an application load connected to said second output terminal, but does not specifically disclose an impedance connected to said power point tracker terminal and configured for acting as a dummy load for the energy harvester.
 	Gerhardinger discloses a power system (i.e. figure 1) comprising an impedance connected to said power point tracker terminal and configured for acting as a dummy load (i.e. battery storage device is configured to receiving charging from 12) for the energy harvester.
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Bhavaraju et al.’s invention with the system as disclose by Gerhardinger, because the system manages the MPPT function .

Response to Arguments
10.	Applicant's arguments filed 12/04/20 have been fully considered but they are not persuasive. 
Applicant argues that “reference 82 and 84 are each connected with a PV, i.e. the energy harvester, and hence Bhavaraju et al. does not disclose a power point tracker terminal that connects an impedance for acting as a dummy load for the energy harvester.”

It is true that references 82 and 84 are each connected with a PV, i.e. the energy harvester. However, Bhavaraju’s Fig. 6 also shows references 82 and 84 are each connected to the inputs of the converters 52 and 54. Therefore, each of these references 82 or 84 can be consider as “a power point tracker terminal”. In addition, the Examiner relied on Gerhardinger’s reference to disclose the limitation recites “a power point tracker terminal that connects an impedance for acting as a dummy load for the energy harvester.”
In addition, Applicant argues that a main controller configured to repetitively determine the following: said optimum operational voltage VOPT, when to operate the voltage converter, and to regulate said input voltage Vi11 of the voltage converter at the optimum operational voltage VOPT all of which are determined by performing the  steps of: closing said first switch so as to enable a current flow in said second conducting path between the input terminal that connects with the energy harvester and the power point tracker terminal that connects with the impedance that acts as a dummy load; disabling the operation of the voltage converter; enabling the power point trackers [[for]] sampling the voltage VinPPT sensed at said input of the power point tracker; [[and]] memorizing optimum operational voltage VOPT; opening said first switch so as to disable a current flow between the input terminal that connects with the energy harvester and the power point tracker terminal that connects with the impedance for acting as a dummy load; enabling the operation of the voltage converter; and regulating said input voltage Vi11 of the voltage converter by using as said target voltage the operational voltage VOPT as memorized.

The Examiner disagrees, because Bhavaraju disclose (i.e. figure 6, equivalent shows in parentheses) a main controller (i.e. 60) configured to repetitively determine the following: said optimum operational voltage VOPT (i.e. ¶ 68), when to operate the voltage converter (i.e. the controller open/close switch K2 and to disable/operate the converter 52 or 54), and to regulate said input voltage Vin of the voltage converter at the optimum operational voltage VOPT (i.e. when the converter 52 or 54 is in operation mode the input voltage is regulated in order to provide the optimum operational voltage for the utility grid) all of which are determined by performing (i.e. by performing open/close switch K2) (i.e. ¶ 55-57, 67-69) the steps of: closing said first switch (i.e. K2) so as to enable a current flow (i.e. current flow between terminal 82 and 84) in said second conducting path (i.e. path between 82 and 84) between the input terminal (i.e. 84) that connects with the energy harvester (i.e. 58) and the power point tracker terminal (i.e. 82) that connects with the PV array (i.e. 56) (i.e. ¶ 57); 
opening said first switch (i.e. K2) so as to disable a current flow (i.e. current flow between terminal 82 and 84) between the input terminal (i.e.84) that connects with the energy harvester (i.e. 58) and the power point tracker terminal (i.e. 82) that connects with the PV array (i.e. 56) (i.e. ¶55-57 and 67-69); 
Gerhardinger discloses a power system (i.e. figure 1) comprising a power point tracker terminal (i.e. terminal connected to 52) that connects an impedance (i.e. impedance of 16) for acting as a dummy load (i.e. battery storage device is configured to receiving charging from 12) for the energy harvester (i.e. 12). Therefore, in combination, Bhavaraju in views of Gerhardinger discloses the newly amended feature of claim 1. 
Applicant argues that “the controller of present claim 1 is not related nor configured for selecting between operation of one or two inverters. Instead, the controller of the present claim 1 is configured for disabling the operation of the voltage converter, enabling the power point tracker for sampling the voltage Vin-PPT sensed at the input of the power point tracker and memorizing the sampled voltage or a percentage of the sampled voltage as said operational voltage VOPT. Thereafter, after enabling the operation of the voltage converter, the sample voltage obtained from the measurement is then used as the optimum target voltage during nominal operation of the converter.
Bhavaraju et al. does not disclose such a controller configured for performing these steps to determine the target voltage based on the measurement as claimed. To the contrary, Bhavaraju et al. discloses the use of the characteristic power-voltage relation as shown in Figure 9 and uses the maximum shown on Figure 9 as the optimum value.”

The Examiner disagrees, because Bhavaraju’s figure 6 show that the converter 52 or 54 can be disable/enable by open/close the switch K2. In addition, paragraph 68 stated that “FIG. 9 shows plots 140,142 of PV array output power versus PV array output voltage for two different levels of solar radiation (e.g., 100% radiation and 80% radiation, respectively) including an effective DC output voltage operating range for the inverter systems 50,76 of FIGS. 4 and 6. Using this information, the system controller 60 can determine the optimum PV array voltage for a given level of solar radiation, in order to operate the PV arrays 56,58 at maximum power output for a particular solar radiation. As the PV arrays 56,58 age, the power output at the same voltage will be lower. This method does not look for an absolute value of power, but looks for the maximum power.” 

According to the above, the combination of the references disclose “a controller that repetitively performs the claimed steps to determine a target voltage to be used for regulating the converter when the converter becomes operational, and wherein during the target voltage determination an input terminal of the energy harvester is connected with a power point tracker terminal acting as a dummy load for the energy harvester, these references fail to disclose the invention recited in claim 1.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Tran/Primary Examiner, Art Unit 2838